DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cathy Cretsinger on 06/07/2022.
The application has been amended as follows:
1.	(Currently Amended)  A method for monitoring charge capacity of a battery cell, the method comprising:
while the battery cell is in an idle state, determining an initial state of charge of the battery cell, wherein determining the initial state of charge includes:
measuring an initial cell potential and an initial cell temperature of the battery cell while the battery cell is in the idle state; and
computing a state of charge for the battery cell based on an equivalent cell circuit model using the initial cell potential and the initial cell temperature; thereafter
monitoring a total amount of charge transferred from or to the battery cell while the battery cell is an active state;
after the battery cell returns to the idle state, determining a final state of charge of the battery cell;
computing an unfiltered charge capacity value using the initial state of charge, the final state of charge, and the total amount of charge transferred; and
updating a charge capacity estimate using the unfiltered charge capacity value.
2.	(Original)  The method of claim 1 further comprising:
computing a magnitude of change in the charge capacity estimate relative to a previous estimate; and
generating a cell capacity fault notification in the event that the magnitude of change in the charge capacity exceeds a threshold value.
3.	(Cancelled)  
4.	(Currently Amended)  The method of claim 1 wherein determining the final state of charge includes:
measuring a final cell potential and a final cell temperature of the battery cell when the battery cell returns to the idle state; and
computing a state of charge for the battery cell based on the equivalent cell circuit model using the final cell potential and the final cell temperature.
5.	(Original)  The method of claim 1 wherein monitoring the total amount of charge transferred while the battery cell is in the active state includes:
measuring a current through the battery cell at regular time intervals; and
adding a product of the measured current and a time step defined by the regular time intervals to a running total of charge transferred.
6.	(Original)  The method of claim 1 wherein the active state is a discharging state in which charge is transferred from the battery cell to a load.
7.	(Original)  The method of claim 1 wherein updating the charge capacity estimate includes:
applying an infinite impulse response filter to the unfiltered charge capacity value and a previously stored charge capacity estimate.
8.	(Currently Amended)  A battery monitoring system comprising:
a battery interface to receive sensor data from a battery sensor of a battery cell;
a control system interface to provide output data to a control system;
a memory; and
a processor coupled to the memory, the battery interface, and the control system, the processor configured to:
determine, while the battery cell is in an idle state, an initial state of charge of the battery cell, wherein determining the initial state of charge includes:
measuring an initial cell potential and an initial cell temperature of the battery cell while the battery cell is in the idle state; and
computing a state of charge for the battery cell based on an equivalent cell circuit model using the initial cell potential and the initial cell temperature; thereafter
monitor a total amount of charge transferred from or to the battery cell while the battery cell is an active state;
determine, after the battery cell returns to the idle state, a final state of charge of the battery cell;
compute an unfiltered charge capacity value using the initial state of charge, the final state of charge, and the total amount of charge transferred; and
update a charge capacity estimate stored in the memory using the unfiltered charge capacity value.
9.	(Original)  The battery monitoring system of claim 8 wherein the processor is further configured to:
compute a magnitude of change in the charge capacity estimate relative to a previous estimate; and
generate a cell capacity fault notification in the event that the magnitude of change in the charge capacity exceeds a threshold value.
10.	(Cancelled)  
11.	(Currently Amended)  The battery monitoring system of claim 8 wherein the processor is further configured such that determining the final state of charge includes:
measuring a final cell potential and a final cell temperature of the battery cell when the battery cell returns to the idle state; and
computing a state of charge for the battery cell based on the equivalent cell circuit model using the final cell potential and the final cell temperature.
12.	(Original)  The battery monitoring system of claim 8 wherein the processor is further configured such that wherein monitoring the total amount of charge transferred while the battery cell is in the active state includes:
measuring a current through the battery cell at regular time intervals; and
adding a product of the measured current and a time step defined by the regular time intervals to a running total of charge transferred.
13.	(Original)  The battery monitoring system of claim 8 wherein the active state is a charging state in which charge is transferred from an external power source to the battery cell.
14.	(Original)  The battery monitoring system of claim 8 wherein the processor is further configured such that updating the charge capacity estimate includes:
applying an infinite impulse response filter to the unfiltered charge capacity value and a previously stored charge capacity estimate.
15.	(Currently Amended)  A computer-readable storage medium having stored therein program instructions that, when executed by a processor in a battery monitoring system coupled to a battery cell, cause the processor to execute a method comprising:
while the battery cell is in an idle state, determining an initial state of charge of the battery cell, wherein determining the initial state of charge includes:
measuring an initial cell potential and an initial cell temperature of the battery cell while the battery cell is in the idle state; and
computing a state of charge for the battery cell based on an equivalent cell circuit model using the initial cell potential and the initial cell temperature; thereafter
monitoring a total amount of charge transferred from or to the battery cell while the battery cell is an active state;
after the battery cell returns to the idle state, determining a final state of charge of the battery cell;
computing an unfiltered charge capacity value using the initial state of charge, the final state of charge, and the total amount of charge transferred; and
updating a charge capacity estimate using the unfiltered charge capacity value.
16.	(Original)  The computer-readable storage medium of claim 15 wherein the method further comprises:
computing a magnitude of change in the charge capacity estimate relative to a previous estimate; and
generating a cell capacity fault notification in the event that the magnitude of change in the charge capacity exceeds a threshold value.
17.	(Cancelled) 
18.	(Original)  The computer-readable storage medium of claim 15 wherein determining the final state of charge includes:
measuring a final cell potential and a final cell temperature of the battery cell when the battery cell returns to the idle state; and
computing a state of charge for the battery cell based on the equivalent cell circuit model using the final cell potential and the final cell temperature.
19.	(Original)  The computer-readable storage medium of claim 15 wherein monitoring the total amount of charge transferred while the battery cell is in the active state includes:
measuring a current through the battery cell at regular time intervals; and
adding a product of the measured current and a time step defined by the regular time intervals to a running total of charge transferred.
20.	(Original)  The computer-readable storage medium of claim 15 wherein updating the charge capacity estimate includes:
applying an infinite impulse response filter to the unfiltered charge capacity value and a previously stored charge capacity estimate.


Allowable Subject Matter

Claims 1-2, 4-9, 11-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, 8, and 15, none of the prior art neither disclosed nor rendered obvious monitoring a total amount of charge transferred from or to the battery cell while 6the battery cell is an active state; computing an unfiltered charge capacity value using the initial state of charge, the 10final state of charge, and the total amount of charge transferred; and 11updating a charge capacity estimate using the unfiltered charge capacity value.

The following is prior art that was found to be relevant.

Regarding Claim 1, Henderson (WO2013109940A2, 2013-07-25) teaches a method for monitoring charge capacity of a battery cell [0060-0061], the method 2comprising: 3while the battery cell is in an idle state, determining an initial state of charge of 4the battery cell (Fig. 22; [0062-0063]); 7after the battery cell returns to the idle state, determining a final state of charge of 8the battery cell (Fig. 22-25).9
Henderson, along with any other known reference, fails to teach: 5monitoring a total amount of charge transferred from or to the battery cell while 6the battery cell is an active state; computing an unfiltered charge capacity value using the initial state of charge, the 10final state of charge, and the total amount of charge transferred; and 11updating a charge capacity estimate using the unfiltered charge capacity value. It is for this reason that Claim 1 and all of its dependent claims are allowable.

Regarding Claim 8, Camp (US20150044515A1, 2015-02-12) teaches a battery monitoring system comprising: 2a battery interface to receive sensor data from a battery sensor of a battery cell; 3a control system interface to provide output data to a control system; 4a memory; and 5a processor coupled to the memory, the battery interface, and the control system, 6the processor [0020-0021]. Camp fails to teach determine, while the battery cell is in an idle state, an initial state of charge 8of the battery cell; thereafter 9monitor a total amount of charge transferred from or to the battery cell 10while the battery cell is an active state; 11determine, after the battery cell returns to the idle state, a final state of 12charge of the battery cell; 13compute an unfiltered charge capacity value using the initial state of 14charge, the final state of charge, and the total amount of charge transferred; and 15update a charge capacity estimate stored in the memory using the 16 unfiltered charge capacity value. However, in a related field, Henderson (WO2013109940A2, 2013-07-25) teaches a method for monitoring charge capacity of a battery cell [0060-0061], the method 2comprising: 3while the battery cell is in an idle state, determining an initial state of charge of 4the battery cell (Fig. 22; [0062-0063]); 7after the battery cell returns to the idle state, determining a final state of charge of 8the battery cell (Fig. 22-25).9
Henderson, along with any other known reference, fails to teach: 5monitoring a total amount of charge transferred from or to the battery cell while 6the battery cell is an active state; computing an unfiltered charge capacity value using the initial state of charge, the 10final state of charge, and the total amount of charge transferred; and 11updating a charge capacity estimate using the unfiltered charge capacity value. It is for this reason that Claim 8 and all of its dependent claims are allowable.


Regarding Claim 15, Camp (US20150044515A1, 2015-02-12) teaches a computer-readable storage medium having stored therein program 2instructions that, when executed by a processor in a battery monitoring system coupled to a 3battery cell, cause the processor to execute a method [0021]. 
Camp fails to teach determine, while the battery cell is in an idle state, an initial state of charge 8of the battery cell; thereafter 9monitor a total amount of charge transferred from or to the battery cell 10while the battery cell is an active state; 11determine, after the battery cell returns to the idle state, a final state of 12charge of the battery cell; 13compute an unfiltered charge capacity value using the initial state of 14charge, the final state of charge, and the total amount of charge transferred; and 15update a charge capacity estimate stored in the memory using the 16 unfiltered charge capacity value. However, in a related field, Henderson (WO2013109940A2, 2013-07-25) teaches a method for monitoring charge capacity of a battery cell [0060-0061], the method 2comprising: 3while the battery cell is in an idle state, determining an initial state of charge of 4the battery cell (Fig. 22; [0062-0063]); 7after the battery cell returns to the idle state, determining a final state of charge of 8the battery cell (Fig. 22-25).9
Henderson, along with any other known reference, fails to teach: 5monitoring a total amount of charge transferred from or to the battery cell while 6the battery cell is an active state; computing an unfiltered charge capacity value using the initial state of charge, the 10final state of charge, and the total amount of charge transferred; and 11updating a charge capacity estimate using the unfiltered charge capacity value. It is for this reason that Claim 15 and all of its dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Nieto et al. (MACHINE LEARNING -BASED METHOD FOR INCREASING LIFETIME OF A BATTERY ENERGY STORAGE SYSTEM, (2022-05-04)) teaches an apparatus that maintains, in a database, one or more trained machine learning algorithms for predicting an optimal charging strategy for a time interval based on one or more values of a set of prediction parameters relating to a point of common coupling and one or more electrical load devices and on a state of charge level of the battery energy storage system; Watabe et al. (Control Device, Battery Module, And Electric Vehicle, (2020-08-06)) teaches a control device capable of performing charge and discharge control suitable for a determined state by determining a local state of an electrode; Huang et al. (A Smart Battery Health State Monitoring Device And Battery State-of-charge Estimation Method (2020=04-17)) teaches an invention claims a battery health state monitoring device, comprising a data collecting unit, a charge detection unit, charge time counting unit, battery capacity detection unit and health state calculation unit; Wu (An Electric Vehicle Charging Monitoring Device (2019-05-24)) invention claims an electric vehicle charging monitoring device. the charging monitoring device set in the charging gun adapter, comprising an MCU, a state indication module, a temperature sensor, a wireless transmission module and an antenna, a power supply and an auxiliary battery; Yun Han et al. (Battery Management System And Method Of Determining A State Of Charge Of A Battery, (2007-04-25)) teaches battery management system (BMS) measures a state of charge (SOC) of a battery by using a total amount of charge corresponding to a total amount of discharge accumulation. The BMS, outputting a SOC of a battery to an engine control unit (ECU), includes a sensor, state of health (SOH) and SOC measurers, a total amount of charge (TAC) determiner, and an output unit; Fujihara et al. (BATTERY CHARGED CONDITION COMPUTING DEVICE AND BATTERY CHARGED CONDITION COMPUTING METHOD, (2004-06-24)) teaches A battery charged condition computing device capable of easily and in a short time judging the charged condition of the battery currently in use, the device comprising a battery voltage calculating means (6) that calculates, under a specified load, first and second battery voltages, with a battery current set at a specified load current, from battery’ first I-V characteristics, in a currently used condition or a first condition, stored in a first I-V characteristics storing means (3) and from battery’ second I-V characteristics, in a second condition where a residual energy amount is small, stored in a second I-V characteristics storing means (4), and an SOC computing means (7) that computes the SOC (charged condition) of the battery in the first condition by using the calculated first and second battery voltages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863